Citation Nr: 1622544	
Decision Date: 06/06/16    Archive Date: 06/21/16

DOCKET NO.  12-16 523A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether the appellant has any period of service which may be deemed honorable for VA purposes?


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel 


INTRODUCTION

The appellant served on active duty in the U.S. Navy from June 2001 to November 2006.  He received a discharge that was under other than honorable conditions.  An August 2009 Administrative Decision concluded that the character of discharge was a bar to payment of VA benefits. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an administrative decision of the St. Petersburg, Florida Regional Office.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his VA Form 9 Substantive Appeal received by the RO in June 2012, the appellant expressed that he wanted a hearing at the local RO before a member of the Board.  

In April 2016, the RO sent the appellant a letter informing him that he was scheduled for a hearing in May 2016.  The appellant did not show up for the scheduled May 2016 hearing.  

The Board notes, however, that some of the correspondence sent to the appellant has been returned as undeliverable.  The Board cannot conclude that the appellant was properly notified of the May 2016 hearing.  The Board finds that the potential lack of notice of the hearing date and time is sufficient good cause for his failure to show up.  Therefore, a remand is warranted so that the RO can correct the record to reflect the appellant's current address and afford him the proper notice so that he can present for the requested hearing.  

Accordingly, the case is REMANDED for the following action:

1.  Verify the Veteran's mailing address with either the Veteran or with his representative.  After his address is verified, correct the record and future mailings.
 
2.  Thereafter, schedule the Veteran for a travel board hearing at the earliest opportunity in accordance with applicable procedures.  The RO must notify the Veteran and his representative of the date and time thereof.  If the appellant wishes to withdraw his request for the hearing, that should be done by written document submitted to the RO.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




